DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Pursuant to the amendment filed December 14, 2021, claims 1-12 are pending in the application.  The applicant has added claims 2-12.  The applicant has amended claim 1.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Aldo Martinez, attorney for the applicant, on January 20, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for managing utility meter communications within a network comprising a plurality of utility meters, said method comprising:
sending a utility meter message from a utility meter to a destination data concentrator, a utility meter message including a metering data measurement reported by said utility meter, a utility meter identifier corresponding to said utility meter, a destination data concentrator identifier corresponding to a destination data , among a plurality of management centers, to which said utility meter is associated;
determining a consumption value based on the metering data measurement;
sending, from the destination data concentrator towards the utility management center to which said utility meter is associated, a report including at least said consumption value.

Allowable Subject Matter
4.	Claim 1 and claims 2-12, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
For the reasons stated in the Patent Trial and Appeal Board’s Decision on Appeal in Appeal 2018-002421 of Application No. 14/342,270, mailed September 25, 2019, the prior art does not disclose, teach, or suggest the limitations recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689